DEKLE, Justice
(concurring and dissenting in part).
I concur in the correct view expressed in the Court’s opinion that the subsequent rule cannot be given retroactive effect ex post facto to require petitioner to be reexamined. See Bond v. The Florida Bar, 301 So.2d 446 (Fla.1974); The Florida Bar — In Re: Robert Timson, 301 So.2d 448 (Fla.1974). (The current rule makes this a discretionary provision of the judgment of disbarment, thus eliminating any confusion on the point.)
I respectfully dissent, however, to the re-instatement upon the grounds set forth in the dissenting opinion of BOYD, J.